DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed based on Applicant’s arguments and the approved Terminal Disclaimer filed 1/23/22.  No new prior art has been found that suggests or renders obvious the limitations of independent claims 1, 13, and 19 disclosing the detailed structure of an electronic device including a hinge coupling first and second housings of the electronic device and a flexible substrate passing through first and second chambers and spanning the hinge.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841. The examiner can normally be reached Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EAW/
March 23, 2022

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644